DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 8NOV2021 has been entered. Claims 1, 2, 4 – 11 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 8NOV2021 have been fully considered but they are not persuasive:

Argument 1: Claim Rejection under 35 U.S.C. §103: “Tsutsui, even when combined with or modified by Kintis and Lan, does not disclose or suggest the above-identified features recited in claim 1.”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claim 1 has changed. Applicant’s arguments with respect to Independent Claim 1 have been fully 

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or significant to the present application that has been included in the PTO-892 Notice of References Cited. Specifically: 2019/0081649 to KHLAT et al.; 2017/0104509 to KHLAT et al.; 10440665 to WITHERELL et al.; 2021/0376989 to LIM et al.; 2019/0380135 to KWOK et al.; 2019/0158137 to BRUNEL et al.; and 2018/0294858 to PEHLKE.


Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0343022 to TSUTSUI et al. (hereinafter “TSUTSUI”)) in view of U.S. Patent Publication 2006/0160502 to KINTIS, and U.S. Patent Publication 2019/0267956 to GRANGER-JONES et al. (hereinafter “GRANGER-JONES”).

Regarding claim 1, (Currently Amended), TSUTSUI discloses a radio-frequency circuit (abstract), comprising:
a first power amplifier (fig.1,  elements PA1-PA4, par. 25; the combination of PA1-PA4 is considered as a first power amplifier) configured to output a first transmission signal (fig.1, elements OUT1- OUT 7, par. 28; the combination of OUT1 to OUT 7 is considered as first transmission signal [4G]); and
a second power amplifier (fig.1,  elements PA5-PA8, par. 25; the combination of PA5-PA8 is considered as second power amplifier) configured to output a second transmission signal (fig.1, elements OUT8- OUT 9, par. 28; the combination of OUT8 to OUT9 is considered as second transmission signal [2G]) having a frequency different from a frequency of the first transmission signal (fig.1, elements OUT8- OUT 9, par. 28; the combination of OUT8 to OUT9 is considered as second transmission signal [2G]) , wherein:
in a period in which outputting the first transmission signal from the first power amplifier and outputting the second transmission signal from the second power amplifier are simultaneously executed (Par.43; middle band B1, and low band B5 are simultaneously amplified).
	TSUTSUI keeps silent about at least one of the first power amplifier or the second power amplifier is configured to reduce transmission power of the at least one of the first power amplifier or the second power amplifier to cause a power component of 
	In a similar endeavor, KINTIS discloses about at least one of the first power amplifier (read as f1) or the second power amplifier (read as f2) is configured to reduce transmission power of the at least one of the first power amplifier or the second power amplifier to cause a power component of intermodulation distortion (fig.2, par.17-18; the inter modulation from the amplifiers are 2f1-f2, and 2f2-f1.
              IP3 = dBc/2 + Pout
       Where Pout = power tone of the intensity of signal tones at frequencies f1, and f2.
                   dBc =  difference in amplitude of inter modulate products)
to be less than or equal to a threshold value (par.18; “the inter modulation products have a signal intensity of -50 dBm and are 60dBc [threshold value] below the intensity of the signal tones at frequencies f1, and f2), the intermodulation distortion being superimposed on one of the first transmission signal output from the first power amplifier and the second transmission signal output from the second power amplifier (par.20; “ the inter modulation product decrease in power 3Db and the main frequency decrease power 1 dB. for each 1 dB of attenuation).
Therefore, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the radio frequency circuit as taught by TSUTSUI with the teachings of the KINTIS in order to mitigate the intermodulation distortion properly.

the first transmission signal corresponding to a first communication band of a fourth generation (4G) mobile communication system, the second transmission signal corresponding to a second communication band of a fifth generation (5G) mobile communication system, in which a frequency of intermodulation distortion generated from the first and second transmission signals overlaps with a transmission frequency of the first communication band or a transmission frequency of the second communication band, … a threshold value that satisfies a 4G and 5G coexistence specification of the third generation partnership project (3GPP) (The mobile communication device may be configured to transmit an LTE uplink RF signal(s) and a 5G-NR uplink RF signal(s) concurrently in an LTE transmit band and a 5G-NR transmit band (e.g., LTE uplink band 41 and 5G-NR uplink band 41) … the reverse interference signal received at an antenna port, which is coupled to the LTE antenna(s) and/or the 5G-NR antenna(s), can cause a number of reverse intermodulation products (rIMDs) being created (e.g., at an output of a power amplifier(s)).  In a non-limiting example, a spectral density of the rIMDs can be as high as 5 dBm per MHz (dBm/MHz).  If the rIMDs are not sufficiently suppressed, the rIMDs may be passed to the LTE antenna(s) and/or the 5G-NR antenna(s) and transmitted with the LTE RF signal(s) and/or the 5G-NR RF signal(s), thus causing the mobile communication device to fail regulatory spurious emissions (SEM) requirements. [¶ 0004] … the power amplifier apparatus 38 includes a reverse coupling circuit 40 and a control circuit 42.  The 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUTSUI and KINTIS with that of GRANGER-JONES for advantage of suppress[ingt] the rIMDs in the mobile communication device prior to transmitting from the LTE antenna(s) and the 5G-NR antenna(s) to support concurrent LTE and 5G-NR transmission and reception in both contiguous and non-contiguous RF bands. (GRANGER-JONES: ¶ 0005) 

Regarding claim 6 (Original), the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 1); TSUTSUI further discloses that wherein in the period in which the outputting of the first transmission signal and the outputting of the second transmission signal are simultaneously executed  (Par.43; middle band B1, and low band B5 are simultaneously amplified).
  KINTIS further discloses about at least one of the first power amplifier (read as f1) or the second power amplifier (read as f2) is configured to reduce transmission power of the at least one of the first power amplifier or the second power amplifier to cause a power component of intermodulation distortion (fig.2, par.17-18; the inter modulation from the amplifiers are 2f1-f2, and 2f2-f1.
              IP3 = dBc/2 + Pout
       Where Pout = power tone of the intensity of signal tones at frequencies f1, and f2.
                   dBc =  difference in amplitude of inter modulate products)
to be less than or equal to a threshold value (par.18; “the inter modulation products have a signal intensity of -50 dBm and are 60dBc [threshold value] below the intensity of the signal tones at frequencies f1, and f2), the intermodulation distortion being superimposed on one of the first transmission signal output from the first power amplifier (par.20; “ the inter modulation product decrease in power 3Db and the main frequency decrease power 1 dB. for each 1 dB of attenuation).
Therefore, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the radio frequency circuit 

Regarding claim 7 (Original) the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 1); TSUTSUI further discloses that wherein in the period in which the outputting of the first transmission signal and the outputting of the second transmission signal are simultaneously executed  (Par.43; middle band B1, and low band B5 are simultaneously amplified).
 KINTIS further discloses about at least one of the first power amplifier (read as f1) or the second power amplifier (read as f2) is configured to reduce transmission power of the at least one of the first power amplifier or the second power amplifier to cause a power component of intermodulation distortion (fig.2, par.17-18; the inter modulation from the amplifiers are 2f1-f2, and 2f2-f1.
              IP3 = dBc/2 + Pout
       Where Pout = power tone of the intensity of signal tones at frequencies f1, and f2.
                   dBc =  difference in amplitude of inter modulate products)
to be less than or equal to a threshold value (par.18; “the inter modulation products have a signal intensity of -50 dBm and are 60dBc [threshold value] below the intensity of the signal tones at frequencies f1, and f2), the intermodulation distortion being superimposed on one of the second transmission signal output from the second power amplifier (par.20; “the inter modulation product decrease in power 3Db and the main frequency decrease power 1 dB. for each 1 dB of attenuation).


Regarding claim 8 (Original), the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 1); TSUTSUI further discloses that wherein in the period in which the outputting of the first transmission signal and the outputting of the second transmission signal are simultaneously executed  (Par.43; middle band B1, and low band B5 are simultaneously amplified).
 KINTIS further discloses about at least one of the first power amplifier (read as f1) or the second power amplifier (read as f2) is configured to reduce transmission power of the at least one of the first power amplifier or the second power amplifier to cause a power component of intermodulation distortion (fig.2, par.17-18; the inter modulation from the amplifiers are 2f1-f2, and 2f2-f1.
              IP3 = dBc/2 + Pout
       Where Pout = power tone of the intensity of signal tones at frequencies f1, and f2.
                   dBc =  difference in amplitude of inter modulate products)
to be less than or equal to a threshold value (par.18; “the inter modulation products have a signal intensity of -50 dBm and are 60dBc [threshold value] below the intensity of the signal tones at frequencies f1, and f2), the intermodulation distortion being superimposed on one of the first transmission signal, and the power of the second 
Therefore, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the radio frequency circuit as taught by TSUTSUI with the teachings of the KINTIS in order to mitigate the intermodulation distortion properly.

Regarding claim 11(Original), the combination of TSUTSUI, KINTIS, and GRANGER-JONES teaches the radio-frequency circuit according to claim 1.

GRANGER-JONES further teaches wherein:
the first communication band is a 4G-LTE communication band and the second communication band is a 5G-NR communication band (The mobile communication device may be configured to transmit an LTE uplink RF signal(s) and a 5G-NR uplink RF signal(s) concurrently in an LTE transmit band and a 5G-NR transmit band (e.g., LTE uplink band 41 and 5G-NR uplink band 41). [¶ 0004]

Motivation to combine the teaching of TSUTSUI and KINTIS with that of GRANGER-JONES given in Claim 1 above.

Claims 2, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTSUI in view of KINTIS, GRANGER-JONES, and U.S. Patent Publication 2014/005137 to KLOMSDORF et al. (hereinafter KLOMSDORF).
	
Regarding claim 2 (Original) the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 1);
TSUTSUI further discloses a first output terminal through which the first transmission signal is output (fig.1, elements OUT1- OUT 7, par. 28; the combination of OUT1 to OUT 7 is considered as first transmission signal [4G]) ; 
and a second output terminal through which the second transmission signal is output , (fig.1, elements OUT8- OUT 9, par. 28; the combination of OUT8 to OUT9 is considered as second transmission signal [2G]).
The combination of TSUTSUI, KINTIS, and GRANGER-JONES does not explicitly teaches, or is not relied on to teach wherein the first output terminal and the second output terminal are connected to mutually different antenna elements.
However, in the same field of endeavor, KLOMSDORF discloses (fig.1-2, elements 140, and 142, abstract, par.4, 8, 20) IMD reduced wireless communication device has two different antennas on output terminals.
	Therefore, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the radio frequency circuit as taught by TSUTSUI with the different antennas for each output terminals as taught by KLOMSDORF in order to reduce the interference effectively.

Regarding claim 9 (Original), the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 1); except a communication device, comprising: a signal processing circuit  configured to process a radiofrequency signal; and the radio-frequency circuit   configured to receive the radio-frequency signal processed by the signal processing circuit.
	In a similar endeavor, KLOMSDORF discloses (fig.1, element 105, 128, 155, par.22) a DSP, processor, local processor,  process data stream, and a radio frequency integrated circuit RFIC  (fig.1, element 132, par.22) receive digital data stream from the processor.
	Therefore, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the radio frequency circuit as taught by TSUTSUI with the processor as taught by KLOMSDORF in order to process the RF signal.

Regarding claim 10 (Original), the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 9); KLOMSDORF further discloses wherein the signal processing circuit includes a controller (fig.1, element 160) configured to perform control for reducing the transmission power of the at least one of the first power amplifier or the second power amplifier to cause the power component of the intermodulation distortion to be less than or equal to the threshold value, the intermodulation distortion being generated by the first transmission signal output from the first power amplifier and the second transmission signal output 
	Therefore, it would be it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the radio frequency circuit as taught by TSUTSUI with the power amplifier controller as taught by KLOMSDORF in order to control the transmission powers of power amplifiers.

Regarding claim 11(Original), the combination of TSUTSUI, KINTIS, and GRANGER-JONES discloses everything as applied above (see claim 2);
TSUTSUI further discloses an antenna module, comprising:
the radio-frequency circuit including the first output terminal through which the first transmission signal is output (fig.1, elements OUT1- OUT 7, par. 28; the combination of OUT1 to OUT 7 is considered as first transmission signal [4G]) and the second output terminal through which the second transmission signal is output (fig.1, elements OUT8- OUT 9, par. 28; the combination of OUT8 to OUT9 is considered as second transmission signal [2G]);
a first antenna element connected to the first output terminal (fig.6, par.102).
The combination of TSUTSUI, and KINTIS never exponentially disclose that wherein the first output terminal and the second output terminal are connected to mutually different antenna elements.
In a similar endeavor, KLOMSDORF discloses (fig.1-2, elements 140, and 142, abstract, par.4, 8, 20) IMD reduced wireless communication device has two different antennas on output terminals.
.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over TSUTSUI in view of KINTIS, GRANGER-JONES,  and U.S. Patent Publication 2020/0178334 to KARIMLI et al. (hereinafter “KARIMLI”).

Regarding claim 4 (Currently Amended), the combination of TSUTSUI, KINTIS, and GRANGER-JONES teaches the radio-frequency circuit according to claim 1.

While the combination TSUTSUI, KINTIS, and GRANGER-JONES does not explicitly teach, or is not relied on to teach, in the same field of endeavor KARIMLI teaches:

wherein at least one of the first or second communication bands includes a licensed or unlicensed band (a base station or computing device implementing the techniques discussed herein can use frequency resources in at least one of an LTE or 5G Band 71 … an LTE Band 48 … and the like. … the frequency resources can include, but are not limited to, LTE or 5G Band 1 … LTE or 5G Band 2 … LTE or 5G Band 3 … LTE Band 4 …, LTE or 5G Band 5 … LTE or 5G Band 7 … LTE or 5G Band 8 … LTE or 5G Band 20 … LTE or 5G Band 28 … 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUTSUI and KINTIS, and GRANGER-JONES with that of KARIMLI for advantage of an allocation strategy [that] can be applied to different coverage areas (and across different frequency resources, respectively) to dynamically allocate frequencies to groups of devices for improved communication experiences. (KARIMLI: ¶ 0037)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERNEST G TACSIK/           Examiner, Art Unit 2644